IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-82,941-01


                        EX PARTE DONALD CHASSTION, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1220013-A IN THE 228TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

cocaine and sentenced to 30 days’ incarceration in the County Jail. TEX . PENAL CODE § 12.44(a).

        On February 20, 2015, the trial court made findings of fact and conclusions of law that were

based on laboratory results purportedly showing that Applicant possessed no controlled substances.

The trial court recommended that relief be granted. However, the habeas record contains only an

unsigned letter describing the results of the laboratory testing.

        The trial court shall supplement the record with the laboratory report showing the analysis
                                                                                                         2

of the evidence from Applicant’s case. If no such report is available, the trial court shall make

findings of fact addressing the absence of this evidence and assessing the credibility of the letter

included in the habeas record as Exhibit 4. The trial court shall also make any other supplemental

findings of fact and conclusions of law that it deems relevant and appropriate to the disposition of

Applicant’s claim for habeas corpus relief.

        This application will be held in abeyance until the trial court has supplemented the record and

resolved the fact issues. The issues shall be resolved within 90 days of this order. A supplemental

transcript containing all affidavits and interrogatories or the transcription of the court reporter’s notes

from any hearing or deposition, along with the trial court’s supplemental findings of fact and

conclusions of law, shall be forwarded to this Court within 120 days of the date of this order. Any

extensions of time shall be obtained from this Court.



Filed: April 15, 2015
Do not publish